DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haswell et al. (US 20070063621) in view of Kawamura (US 2018/0045586) and Finkel et al. (US 9048762).
With respect to claim 1, Haswell et al. discloses a pressure sensor (Fig 2) comprising: a fixture holding a piezoelectric material (item 14); a diaphragm (item 28) exposed to an exterior environment (Fig 2); a strain transfer rod (items 38 and 40) configured to transfer pressure from the diaphragm to the piezoelectric material (Paragraph 40).
Haswell et al. does not disclose that the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3 or an analog/digital converter (ADC) configured to receive electrical output from the crystal when the crystal is subjected to pressure.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the ADC of Kawamura with the piezoelectric sensor of Haswell et al. for the benefit of allowing for digital processing of the analog output of the piezoelectric sensor (Paragraph 45 of Kawamura).
Finkel et al. teaches a piezoelectric device in which the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3 (column 3, lines 7-15).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric material of Finkel et al. with the piezoelectric sensor of Haswell et al. for the benefit of providing improved phase transition properties (column 2, line 66 through column 3, line 15 of Finkel et al.).
With respect to claim 2, the combination of Haswell et al., Kawamura, and Finkel et al. disclose the pressure sensor of claim 1. Kawamura discloses a digital recorder configured to receive and store an output of the ADC (Paragraph 45).
With respect to claim 3, the combination of Haswell et al., Kawamura, and Finkel et al. disclose the pressure sensor of claim 1. Kawamura discloses hardware and software configured to receive an output of the ADC and compare it to stored data (Paragraph 45).
With respect to claim 5, the combination of Haswell et al., Kawamura, and Finkel et al. disclose the pressure sensor of claim 1. Kawamura discloses an analog buffer 
With respect to claim 9, Haswell et al. discloses a method of recording a pressure wave (Fig 2), comprising: providing a pressure sensor comprising a fixture holding a piezoelectric material (item 14), a diaphragm (item 28), a strain transfer rod (items 38 and 40) configured to transfer pressure from the diaphragm to the crystal (Paragraph 40); and subjecting the diaphragm to a pressure wave, thereby resulting in a time-varying electrical signal from the crystal (Paragraph 38).
Haswell et al. does not disclose that the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3 or an analog/digital converter (ADC) configured to receive electrical output from the crystal when the crystal is subjected to pressure, and a digital recorder configured to receive and store the output of the ADC which is recorded in the digital recorder and representative of the pressure wave.
Kawamura teaches a piezoelectric sensor device that includes an analog/digital converter (item 3) configured to receive electrical output from the crystal when the crystal is subjected to pressure (Fig 1), and a digital recorder configured to receive and store the output of the ADC which is recorded in the digital recorder and representative of the pressure wave (Paragraph 45).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the ADC and other circuitry components of Kawamura with the piezoelectric sensor of Haswell et al. for the benefit of allowing for digital processing of the analog output of the piezoelectric sensor (Paragraph 45 of Kawamura).
1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3 (column 3, lines 7-15).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric material of Finkel et al. with the piezoelectric sensor of Haswell et al. for the benefit of providing improved phase transition properties (column 2, line 66 through column 3, line 15 of Finkel et al.).
With respect to claim 11, the combination of Haswell et al., Kawamura, and Finkel et al. disclose the method of claim 9. Kawamura et al. discloses an analog buffer and/or amplifier operates to increase the electrical output from the crystal prior to arrival at the ADC (Paragraph 49).
Claims 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Petelenz et al. (US 2010/0326192) in view of Haswell et al., Kawamura, and Finkel et al.
With respect to claim 4, Petelenz et al. discloses a pressure sensor configured to be mounted in a helmet (Fig 1 and Abstract).
Petelenz et al. does not disclose the pressure sensor of claim 1.
The combination of Haswell et al., Kawamura, and Finkel et al. discloses the piezoelectric sensor of claim 1.
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric sensor of Haswell et al, as modified by Kawamura and Finkel et al. for the benefit of providing a pressure sensor with its circuitry in a single device suitable for remote and harsh environments (Abstract and Paragraph 19of Haswell et al.).
With respect to claim 6, Petelenz et al. discloses a helmet (Fig 1) comprising: a protective shell (item 22) defining an exterior and interior of the helmet (Fig 1) and a pressure sensor (item 24).
Petelenz et al. does not disclose that the pressure sensor includes a fixture holding a piezoelectric material; a diaphragm exposed to an exterior environment; a strain transfer rod configured to transfer pressure from the diaphragm to the piezoelectric material; that the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3; or an analog/digital converter (ADC) configured to receive electrical output from the crystal when the crystal is subjected to pressure.
Haswell et al. teaches a piezoelectric sensor (Fig 2) comprising: a fixture holding a piezoelectric material (item 14); a diaphragm (item 28) exposed to an exterior environment (Fig 2); a strain transfer rod (items 38 and 40) configured to transfer pressure from the diaphragm to the piezoelectric material (Paragraph 40).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric sensor of Haswell et al. for the benefit of providing a pressure sensor with its circuitry in a single device suitable for remote and harsh environments (Abstract and Paragraph 19of Haswell et al.).
Kawamura teaches a piezoelectric sensor device that includes an analog/digital converter (item 3) configured to receive electrical output from the crystal when the crystal is subjected to pressure (Fig 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the ADC of Kawamura with the piezoelectric sensor of Haswell et al. 
Finkel et al. teaches a piezoelectric device in which the piezoelectric material is a single crystal of Pb(In1/2Nb1/2)O3-Pb(Mg1/3Nb2/3)O3-PbTiO3 (column 3, lines 7-15).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric material of Finkel et al. with the piezoelectric sensor of Haswell et al. for the benefit of providing improved phase transition properties (column 2, line 66 through column 3, line 15 of Finkel et al.).
With respect to claim 7, the combination of Petelenz et al., Haswell et al., Kawamura, and Finkel et al. discloses the helmet of claim 6. Kawamura discloses hardware and software configured to receive an output of the ADC and compare it to stored data (Paragraph 45).
With respect to claim 8, the combination of Petelenz et al., Haswell et al., Kawamura, and Finkel et al. discloses the helmet of claim 6. Kawamura discloses an analog buffer and/or amplifier configured to increase the electrical output from the crystal prior to arrival at the ADC (Paragraph 49).
With respect to claim 10¸ Petelenz et al. discloses a method of recording w pressure wave, wherein the pressure wave is a blast wave (Fig 1 and Abstract).
Petelenz et al. does not disclose the method of claim 9.
The combination of Haswell et al., Kawamura, and Finkel et al. discloses the method of claim 9.
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric sensor and method of Haswell et al, as modified by .
Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that it would not be obvious to combine the teachings of Haswell and Nakamura, as applicant argues that Haswell is directed to a piezoelectric power generator and Nakamura is directed to a piezoelectric sensor. However, this is not found persuasive for at least two reasons. First, the voltage output of the piezoelectric power generator is also used to control the device (i.e., the piezoelectric power generator is also used as a sensor). Second, both the piezoelectric generator of Haswell and the sensor of Nakamura both make use of the reverse piezoelectric effect, and both have piezoelectric elements that output voltages from deformations of their piezoelectric elements. Therefore, it would be obvious to one of ordinary skill in the art to combine their teachings.
Applicant argues that the cited portions of Finkel do not support the cited reason to combine its teachings with Haswell, arguing that Finkel does not disclose that the disclosed material would provide improved phase transition properties. However, column 2, line 66 through column 3, line 15 of Finkel et al. discusses the phase transition properties of the disclosed materials and that they provide “beneficial properties”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837